EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawing and specification amendments filed 01/18/2022 are fully considered are entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A cassette for automatic touch-free dispensing of disposable instrument covers onto an instrument, the cassette comprising: a supply spool configured to hold a backing member having the disposable instrument covers disposed thereon; a tape spool configured to hold spent backing member without the disposable instrument covers disposed thereon, the tape spool spaced apart from the supply spool to define a flat area of the backing member disposed between the supply and tape spools, wherein 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


The claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A kit comprising a dispenser and a cassette for automatic touch-free dispensing of disposable instrument covers onto an instrument, the cassette comprising: a supply spool configured to hold a backing member having the disposable instrument covers disposed thereon; a tape spool configured to hold spent backing member without the 
wherein the supply and tape spools are configured to rotate such that the disposable instrument covers are exposed through the access window, wherein the cassette comprises a lid and separate spool structures to interface with the supply spool and the tape spool within the cassette…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651